Citation Nr: 1115871	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  09-28 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 30 percent for chronic obstructive pulmonary disease (COPD) with secondary pneumothorax.


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The Veteran had active military service from September 1992 to September 1995.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In connection with his appeal the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in February 2011.  A transcript of the hearing is associated with the claims file.  At the hearing, the Veteran was represented by Diane Olson, Esquire, an associate of Kenneth LaVan, Esquire, the Veteran's designated representative.  


REMAND

The Board is of the opinion that additional development is required before the Veteran's claim of entitlement to a disability rating in excess of 30 percent for chronic obstructive pulmonary disease (COPD) with secondary pneumothorax is decided.

At the hearing before the undersigned, the Veteran testified that he was having increased shortness of breath, coughing, spitting up phlegm, getting winded and fatigue.  This affects his sleep significantly.  He stated that he becomes very ill with fever, chills and infection and needs to stay in bed for several weeks about twice per year.  

The Veteran's attorney stated that additional VA treatment records exist that have not been associated with the claims folder, to include updated treatment records from Bay Pines VA Medical Center and Fort Myers VAMC.  She argued that the Veteran was rated based on pulmonary function testing results alone, and the Veteran believes that the totality of the manifestations of his service-connected pulmonary disease should be considered and would warrant a higher rating.  The Veteran also testified that his symptoms were worse than reflected in the October 2007 VA respiratory examination report.  

In light of this evidence suggesting that the Veteran's disability has significantly increased in severity since the most recent VA examination, the Board has determined that the Veteran should be afforded another VA examination to determine the current degree of severity of his COPD with secondary pneumothorax.  Moreover, ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO for the following actions:

1.  The RO should undertake appropriate development to obtain any pertinent evidence identified, but not provided by the Veteran, to include the VA Medical Center treatment records identified by the Veteran at his February 2011 Board hearing.  If it is unable to obtain any such evidence, it should so inform the Veteran and his representative and request them to submit the outstanding evidence.

2.  Then, the RO should arrange for the Veteran to be afforded a VA examination in order to ascertain the current severity of the service-connected COPD with secondary pneumothorax.  The claims file must be made available to and reviewed by the examiner, and the examiner should indicate in the report that the file was reviewed.

All appropriate diagnostics should be accomplished, and all clinical findings should be reported in detail.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

3.  The RO should also undertake any other development it determines to be warranted.

4.  Then, the RO should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be furnished a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

